DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 11/20/2020 has been considered and entered.  The response has been considered but was not found to be persuasive.  The amendment necessitates new grounds of rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 – 5, 7 – 19, 21 – 28 are rejected under under 35 U.S.C. 103 as obvious over J.C. Sanchez-Lopez et al. (Surface-modified Pd and Au nanoparticles for antiwear applications) and alternatively, in further view of Chanaka Kumara et al. (Organic-Modified Silver Nanoparticles as Lubricant Additives).  Both references were provided as NPL by applicants.
In regards to claim 1, Lopez teaches surface modified Pd and Au nanoparticles for antiwear applications (title).  Lopez teaches that noble metals such as gold (Au), silver (Ag) and palladium (Pd) are suitable for providing mechanical, tribological and thermal stability properties and particularly exemplifies the use of Au and Pd nanoparticles for improving antiwear in lubricants (page 1 paragraphs 2, 3].  
Lopez exemplifies nanoparticles of palladium and gold nanoparticles having a mean particle size of 2.2 nm surface-protected with tetraalkylamnnonium and alkanethiolate chains respectively (abstract).  The nanoparticles help to accommodate sliding (page 724, conclusions).  The tetraalkylammonium coated palladium and the alkenethiolate gold nanoparticles each appears to meets the limitations of palladium nanoparticles encapsulated with alkylamine molecules and gold nanoparticles encapsulated with alkylthiol of the claim.  

Again, while Ag nanoparticles were not exemplified, Lopez teaches the equivalency of Ag, Au and Pd nanoparticles.  Thus, it is obvious that surface modified silver nanoparticles having similar surface modification as with Au or Pd and useful in similar amounts would have been useful in the composition.  Even, alternatively, at least in view of Kumara et al.  which recites that silver nanoparticles (Ag NPs) modified with alkyl thiol and having a particle size of from 3 to 6 nm provide antiwear properties when used in oil in amounts of from 0.19 to 0.5% (abstract).  
Thus, persons of ordinary skill in the art would have found it obvious to have used in AgNP’s of Kumara in the recited amounts as alternative to alkylthiol Au particles in the composition of Lopez, as Lopez equally recognizes noble metal nanoparticles equally possess desired properties and since Kumara particularly exemplifies such properties and provides similar alkylthiol modification to silver nanoparticles as in the Au nanoparticles of Lopez to provide the same results..
Since Lopez teaches each type of nanoparticles is useful as antiwear/EP additive, their combination in the recited amounts would have been useful to provide the same properties. When the AgNPs of Kumara are combined in recited amounts with the Pd particles of Lopez, the claimed limitations are provided. 
 In regards to claim 2, Lopez and alternatively further in view of Kumara teaches the composition comprising a base oil such as paraffin (page 722).
In regards to claim 3, Lopez and alternatively further in view of Kumara teaches the composition as previously recited.  The intended use of the oil as mechanical oil does not further limit the composition as claimed.
In regards to claims 4, 5, Lopez and alternatively further in view of Kumara teaches the composition which can comprise AgNPs at amounts of from 0.19 to 0.5% as previously stated.  In one embodiment of Lopez, two formulations comprising Pd (palladium) and Au (gold) nanoparticles in amounts of 10% and 50% in TBA and PAR respectively were used as bases and provided at 5% in a lubricant (page 722, paragraph 1 & Table 1).  Thus, one composition comprises a calculated amount of 0.5% of Pd and the other composition has a calculated amount of 2.5% of Au, thus allowing for nanoparticles to be present at amounts of up to about 2.5% or about 3% by weight.  
	Lopez teaches the control of film build-up and growth will dependent on the characteristic of each particular tribological system and would require further optimization depending on the selected application (page 724).  Thus, the amount of each component or the concentration of film-forming nanoparticles would be optimized to provide adequate antiwear and/or extreme pressure protection.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
In regards to claims 7 – 11, Lopez and alternatively further in view of Kumara teaches the composition having the nanoparticles with the claimed sizes and which can be used in concentrations that would provide the claimed ratios as previously discussed.
In regards to claims 12 – 19, 21 – 28, Lopez and alternatively further in view of Kumara teach the composition having the claimed nanoparticles and sizes and which are useful at concentrations suitable to provide antiwear and/or EP protection thus makes the amounts and claimed ratios obvious.  When the AgNPs of Kumura are used in the amounts recited in the composition of Lopez in combination of Pd nanoparticles in the recited amounts the claimed ratios will be met.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicants argue that Lopez fails to teach Ag nanoparticles in combination with Pd nanoparticles.  The argument is not persuasive.
Lopez teaches nanoparticles from noble metals such as Ag, Au and Pd are equally useful.  Thus, the modified Ag nanoparticles similar to the modification with Au nanoparticles, at least in view of Kumara, would have been obvious.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723.  The examiner can normally be reached on 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771